
Exhibit 10.2

 
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made this 28th day of July, 2008 by
and between IMPLANTABLE VISION, INC., a Utah corporation (hereinafter referred
to as “ASSIGNOR”), and BT ACQUISITIONS, INC., a Colorado corporation
(hereinafter referred to as “ASSIGNEE”).


W I T N E S S E T H


A.           ASSIGNOR owns all of the issued and outstanding shares of the
capital stock of ASSIGNEE, and it wishes, in connection with the sale of such
shares of ASSIGNEE to certain directors and executive officers of ASSIGNOR, and
their affiliates (collectively, the “Buyer Group”), to assign certain of its
rights and liabilities to ASSIGNEE.


NOW, THEREFORE, IN CONSIDERATION of the mutual promises contained herein and in
the Stock Purchase Agreement between ASSIGNOR and the Buyer Group, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, ASSIGNOR and ASSIGNEE hereby agree as follows:


1.1           ASSIGNMENT.  ASSIGNOR hereby bargains, sells, grants, assigns,
transfers, conveys and delivers unto ASSIGNEE, its successors and assigns all of
ASSIGNOR’S right, title and interest in and to all of the assets related to or
useful in connection with ASSIGNOR’S implantable lens business, including,
without limitation, those assets listed on Schedule A attached hereto
(collectively, the “Assigned Assets”), to the extent, with respect to contracts
included in the Assigned Assets, that such contracts are assignable for all the
rest of the respective terms thereof (and any renewals, extensions and other
options therein contained), subject to the covenants, conditions and provisions
therein contained and provided that such assignment shall only be effective upon
receipt of any third party consent required by any such contract.


1.2           FURTHER ACTS.  From time to time after the date hereof, without
further consideration, ASSIGNOR shall execute and deliver such other instruments
of assignment, transfer and conveyance and shall take such other action as
ASSIGNEE may reasonably request to more effectively assign, transfer and convey
to ASSIGNEE, all of ASSIGNOR's right, title and interest in and to any of the
Assigned Assets being assigned, transferred and conveyed to it hereunder, or to
enable it to exercise and enjoy all rights and benefits of ASSIGNOR with respect
thereto.


1.3           OBLIGATIONS ASSUMED BY ASSIGNEE.  ASSIGNEE hereby assumes and
agrees to perform, pay, honor and discharge when due all of the disclosed and
undisclosed liabilities of ASSIGNOR related to or useful in connection with
ASSIGNOR’S implantable lens business incurred up to and including July 10, 2008,
including, without limitation, those liabilities listed on Schedule B attached
hereto (collectively, the “Assumed Liabilities”); provided that such assumption
shall not apply to any contract that is an Assigned Asset that requires third
party consent until such consent has been obtained.

 

--------------------------------------------------------------------------------

 

1.4           ASSIGNOR'S RIGHTS.  ASSIGNOR hereby irrevocably constitutes and
appoints ASSIGNEE (and each of ASSIGNEE’S successors and permitted assigns) its
true and lawful attorney-in-fact and agent, with full power of substitution, in
its name or otherwise, to pay, discharge, adjust, settle or compromise any
Assumed Liability, to prosecute or defend any action or claim in connection
therewith, and, if applicable, to submit to arbitration any controversy relating
thereto.


1.5           THIRD PARTY CONSENTS.  If any assignment or attempted assignment
of any contract that is an Assigned Asset without the consent or approval of a
third party would constitute a breach thereof, and if such consent is not
obtained, ASSIGNOR will cooperate with ASSIGNEE in any arrangement reasonably
designed to provide for ASSIGNEE the benefits under any such contract, including
enforcement for the benefit of ASSIGNEE of any and all rights of ASSIGNOR
against a third party thereto arising out of the breach or cancellation by such
third party or otherwise; provided that ASSIGNEE shall bear the expense of
enforcing any and all of the Assigned Assets.


1.6           SUCCESSORS AND ASSIGNS.  This Agreement shall inure to the benefit
of and be binding upon ASSIGNOR and ASSIGNEE and their respective successors and
assigns.


1.7           ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES.  This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.  This
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable rights, remedies or claims.


1.8           HEADINGS.  The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.


1.9           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party.


1.10           GOVERNING LAW.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


1.11           AMENDMENT.  The parties may amend this Agreement only by a
written agreement signed by each party to be bound by the amendment and that
identifies itself as an amendment to this Agreement.


[remainder of page intentionally left blank; signature page follows]

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, each of ASSIGNOR
and ASSIGNEE has caused this Agreement to be executed and delivered by its duly
authorized representative as of the day and year first above written.
 

 

 
ASSIGNOR


IMPLANTABLE VISION, INC.




By:  /s/ Bryan Bulloch                         
Name:  Bryan Bulloch
Title:  President and Chief Financial Officer




ASSIGNEE


BT ACQUISITIONS, INC.




By: /s/ George Rozakis                           
Name:  George Rozakis
Title:  President

 

 





 
3

--------------------------------------------------------------------------------

 



SCHEDULE A


Assigned Assets




Asset Purchase Agreement dated as of June 19, 2006 between Implantable Vision,
Inc. and CIBA Vision, AG, including any and all intellectual property acquired
pursuant to such agreement (including, without limitation, such intellectual
property more specifically set forth in that certain Assignment of Patent and
that certain Assignment of Trademark, each of even date herewith, between
Implantable Vision, Inc. and BT Acquisitions, Inc.)


Employment Agreement between Implantable Vision, Inc. and Igor Valyunin dated
November 15, 2005.


Employment Agreement between Implantable Vision, Inc. and Alexander Hatsis dated
December 21, 2005.


All funds contained in the checking/savings accounts of Implantable Vision, Inc.
maintained at any and all financial institutions, including, without limitation,
funds in the aggregate amount of $2,560.17 contained in checking/savings
accounts maintained at Signature Bank.


Retainers in the amount of $2,000.00.


Accumulated depreciation in the amount of $53,160.00.


Any and all equipment used or useful in connection with the implantable lens
business, including, without limitation, the Functional Vision Analyzer and the
High Frequency Ultrasound.

 
4

--------------------------------------------------------------------------------

 



SCHEDULE B


Assumed Liabilities




Any and all liabilities of Implantable Vision, Inc. relating to that certain
Asset Purchase Agreement dated as of June 19, 2006 between Implantable Vision,
Inc. and CIBA Vision, AG, including any and all liabilities related to the
intellectual property acquired pursuant to such agreement.


Any and all liabilities of Implantable Vision, Inc. relating to that certain
Employment Agreement between Implantable Vision, Inc. and Igor Valyunin dated
November 15, 2005.


Any and all liabilities of Implantable Vision, Inc. relating to that certain
Employment Agreement between Implantable Vision, Inc. and Alexander Hatsis dated
December 21, 2005.


Accrued salaries and accounts payable in the aggregate amount of $1,541,441.57,
as more specifically set forth below in this Schedule B.


Outstanding credit card payments to American Express in the aggregate amount of
$42,335.24.


Accrued interest payable in the amount of $21,700.60.


Advances payable to related parties in the amount of $16,387.08.


Outstanding equipment loans relating to the Sonomed HFU in the amount of
$26,105.00.



 

 
5

--------------------------------------------------------------------------------

 
 
 
Implantable Vision, Inc.
VENDOR BALANCE SUMMARY
All Transactions

 

     
July 9, 2008
 
Accrued Salaries
     
Alexandar Hatsis (Personal)
    146,499.94  
Alexandar Hatsis, MD
    2,326.26  
Kaeni, Jerry
    250,000.00  
Kavouria, LLC
    148,922.93  
Rozakis, George
    224,918.80  
Valyunin, Igor (Personal)
    132,945.44  
Sharma, D. Verne
    165,000.00         1,070,613.37            
Accounts Payable
       
BP Enterprises, Inc
    1,700.00  
Corporate Development Partners
    6,375.00  
Depository Trust Company
    1,950.00  
Fulbright & Jaworski
    62,492.20  
GODFREY & KAHN
    86,230.33  
Hoffman Polland & Furman PLLC
    4,933.75  
Hyman, Phelps & McNamara
    8,328.10  
Jaspers & Hall
    23,900.00  
John MacDonald
    38,171.57  
Kara & Associates
    10,000.00  
Michael A. Littman - Attorney at Law
    2,345.00  
Ophthalmic Technologies Inc.
    16,470.00  
Promedica International
    3,500.00  
Pryor Cashman Sherman & Flynn LLP
    151,000.00  
Stereo Optical Company Inc.
    36,450.00  
Stonegate Securities
    580.00  
Zollinger & Burleson
    16,402.25  
Sub Total
    470,828.20              
TOTAL
      1,541,441.57  

 
 
 
 
 
6
 
 

--------------------------------------------------------------------------------